DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 2-4 lack a vertical axis label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Only the first word in a claim should be capitalized, the first word in steps a-d should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Element (26) is referred to as both the “fuel injector” and “fuel injector control value” it is unclear if these are the same structure or are in fact different structures.  The scope of what these terms is unclear.
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar to a control value detected in accordance with method step (a) in claim 3 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what value is set in step a) and within what range of a value set in step a would be considered similar.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2018/0269499 A1, hereafter Saito).
With regard to claim 8, Saito teaches a fuel cell system for a vehicle [0040] comprising a fuel injector [0043], fuel injector control valve [0043], a collection container (gas-liquid separator) [0047], discharge valve [0047], controller [0007], and pressure sensor [0007].  The fuel cell system of Saito teaches the required components and the pressure sensor would be capable of detecting pressure (a possible control value) and the controller would be capable of sending a signal (a possible control value) to the fuel injector control valve and therefore anticipate the claim 8.  
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US 2011/0274996 A1, hereafter Frost) in view of Saito (US 2018/0269499 A1, hereafter Saito).
{Claim interpretation note: for purposes of expedited prosecution, due to the control curve being plotted along with a pressure curve in instant fig. 4 it has been assumed that the control value is related to pressure and may be a pressure or flow rate that would affect pressure} 
With regard to claim 1, Frost teaches a method for removing product water from a fuel cell stack to which a fuel injector is assigned [0016, fig. 1], the method comprising:
Detecting a fuel injector control value (flow set point used to control pressure) before an opening time of a discharge valve, opening the discharge valve and pressing out product water by the fuel pressure applied by the fuel injector (periodic opening of valve 24 to drain water while injector selects appropriate flow/pressure to compensate for valve losses) [0015-0019],

closing the discharge valve at a time which coincides with the time of detecting the increase in the control value at the fuel injector (set point determination when valve 24 is closed) [0017-0019].
Frost does not explicitly teach a collection container coupled with the discharge valve.  However, in the same field of endeavor, Saito teaches a collection container (gas-liquid separator 71) [0047].  It would have been obvious to one of ordinary skill in the art to use the collection container (gas-liquid separator) of Saito with the method of Frost for the benefit of allowing for the collection of water prior to purging/draining the water [Saito 0047].
With regard to claim 2, Frost teaches removing product water that has accumulated on the anode side [0016, fig. 1].
With regard to claim 3, Frost does not explicitly teach resetting a control value.  However, since Frost continually adjusts flows bias and flow set points (control values) based on pressure and valve conditions [0018-0022] it would continually alter or reset the control values and therefore obviate the claim limitations.
With regard to claim 4, Frost does not explicitly teach a collection container coupled with the discharge valve.  However, in the same field of endeavor, Saito teaches a collection container (gas-liquid separator 71) and discharge pipe (drain passage 73) [0047].  It would have been obvious to one of ordinary skill in the art to use the collection container (gas-liquid separator) and discharge pipe (drain passage) of 
With regard to claim 5, Frost teaches measuring pressure (which would create a pressure curve over time) with a pressure sensor (42) [0016-0018].
With regard to claim 6, Frost teaches measuring pressure (which would create a pressure curve over time) with a pressure sensor (42) located within a recirculation path [0016-0018, fig. 1].
With regard to claim 7, modified Frost does not explicitly teach detecting pressure minimums or control value increases after complete emptying.  However, However, since Frost continually monitors pressure and flows bias and flow set points (control values) [0016-0019] it would monitor the claimed parameters at all times including after emptying water and therefore obviate the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724